Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is a non-final office action in response to application 17/573,396 filed on January 11, 2022. Claim(s) 1-9 are currently pending and have been examined. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 01/11/2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	

Claim(s) 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-8 of U.S. Patent No. US 10,902,485 B2 (hereinafter Patent 485). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
	Regarding Claim 1, Patent 485, teaches a parking management system comprising: 
a database in communication with a digital communication network. (Claim 1)(Patent 485 teaches a database in communication with a digital communication network)
the database configured to receive and store occupancy data associated with a plurality of parking sectors being associated with a plurality of parking garages having a different global positioning identifier from each other. (Claim 1)(Patent 485 teaches a database configured to receive and store occupancy data associated with a plurality of parking sectors, each parking sector containing a plurality of parking spaces, the parking sectors being associated with a plurality of parking garages having a different global positioning identifier from each other) 
a digital computer system in data communications with the database. (Claim 1)(Patent 485 teaches a digital computer system in data communications with the database) 
the digital computer system being configured to dynamically track an occupancy level of each of said parking sectors based on the occupancy data and an anticipated departure time of vehicles occupying said parking spaces. (Claim 1)(Patent 485 teaches the digital computer system being configured to dynamically track an occupancy data and an anticipated departure time of vehicles occupying said parking spaces) 
said digital computer system being configured to receive a data request representative of an arrival time and occupancy parking duration from a mobile device of a user based on a dynamic global position location of the mobile device. (Claim 1)(Patent 485 teaches a digital computer system being configured to receive a data request representative of an arrival time and occupancy parking duration from a mobile device of a user based on a dynamic global position location of the mobile device)
to receive data representative of the dynamic global position location and responsive to the data request. (Claim 1)(Patent 485 teaches to receive data representative of the dynamic global position location and responsive to the data request) 
the digital computer system being configured to determine available parking sectors within a predetermined geographic radius based on the dynamic global position location of the mobile device, including the global positioning identifiers of the parking garages. (Claim 1)(Patent 485 teaches the digital computer system being configured to determine available parking sectors within a predetermined geographic radius based on the dynamic global position location of the mobile device, including the global positioning identifiers of the parking garages) 
direct vehicles to a particular parking sector based on said anticipated departure time, including the predetermined geographic radius. (Claim 1)(Patent 485 teaches direct vehicles to a particular parking sector based on said anticipated departure time, including the predetermined geographic radius) 

	Regarding Claim 2, Patent 485, teaches wherein the digital computer system is configured to transmit data from a detector, the detector being configured to identify vehicles entering or leaving a parking garage associated with a selected parking sector. (Claim 2)(Patent 485 teaches the digital computer system is configured to transmit data from a detector, the detector being configured to identify vehicles entering or leaving a parking garage associated with a selected parking sector)

	Regarding Claim 3, Patent 485, teaches wherein the detector is a beacon device configured to transmit a data package to the mobile device of the user, the data packet including the global positioning identifier of the parking garage proximate to the mobile device, the digital computer system being further configured to transmit a data prompt, via the beacon device, to the mobile device to initiate a check-in sequence. (Claim 3)(Patent 485 teaches the detector is a beacon device configured to transmit a data packet to the mobile device of the user, the data packet including the global positioning identifier of the parking garage proximate to the mobile device, the digital computer system being further configured to transmit a data prompt, via the beacon device, to the mobile device to initiate a check-in sequence) 
	Regarding Claim 4, Patent 485, teaches wherein the digital computer system is configured to capture and store an identifier for the identified vehicle and transmit the identifier to the database and the database including a plurality of records of stored vehicle information. (Claim 4)(Patent 485 teaches the digital computer system is configured to capture and store an identifier for the identified vehicle and transmit the identifier to the database and the database including a plurality of records of stored vehicle information) 

	Regarding Claim 5, Patent 370, teaches wherein the digital computer system is configured, upon initiation of the check-in sequence, stored vehicle information associated with the identified vehicle is retrieved and transmitted to a network server. (Claim 5)(Patent 485 teaches the digital computer system is configured, upon initiation of check-in sequence, stored vehicle information associated with the identified vehicle is retrieved and transmitted to a network server) 

	Regarding Claim 6, Patent 485, teaches wherein the digital computer system is further configured to estimate a cost of stay for the identified vehicle, the estimate based on consideration of multiple parking rates and rate rules including an applicable coupon rate or rule for the identified vehicle, based on an at least one of an estimated parking arrival time, departure time, car type, and demand-based rate rule of a garage and 
communicate the lowest applicable rate for the vehicle. (Claim 6)(Patent 485 teaches the digital computer system is further configured to estimate a cost of stay for the identified vehicle, the estimate based on consideration of multiple parking rates and rate rules including an applicable coupon rate or rule for the identified vehicle, based on an at least one of an estimated parking arrival time, departure time, car type, and demand-based rate rule of a garage and communicate the lowest applicable rate for the vehicle) 

	Regarding Claim 7, Patent 485, teaches wherein while the vehicle is parked in the garage, the digital computer system is configured to transmit to the mobile device of the user, in real-time, a current cost of parking and upcoming rate changes for an estimated vehicle parking time, and transmits the lowest applicable rate for the estimated vehicle parking time. (Claim 7)(Patent 485 teaches wherein while the vehicle is parked in the garage, the digital computer system is configured to transmit to the mobile device of the user, in real-time, a current cost of parking and upcoming rate changes for an estimated vehicle parking time, and further transmits the lowest applicable rate for the estimated vehicle parking time) 

	Regarding Claim 8, Patent 485, teaches a parking management system, comprising: 
a database in communication with a digital communication network. (Claim 8)(Patent 485 teaches a database in communication with a digital communication network)
the database configured to receive and store occupancy data associated with a plurality of parking sectors being associated with a plurality of parking garages having a different global positioning identifier from each other. (Claim 8)(Patent 485 teaches a database configured to receive and store occupancy data associated with a plurality of parking sectors, each parking sector containing a plurality of parking spaces, the parking sectors being associated with a plurality of parking garages having a different global positioning identifier from each other) 
a digital computer system in data communications with the database. (Claim 8)(Patent 485 teaches a digital computer system in data communications with the database) 
the digital computer system being configured to dynamically track an occupancy level of each of said parking sectors based on the occupancy data and an anticipated departure time of vehicles occupying said parking spaces. (Claim 8)(Patent 485 teaches the digital computer system being configured to dynamically track an occupancy data and an anticipated departure time of vehicles occupying said parking spaces) 
said digital computer system being configured to receive a data request representative of an arrival time and occupancy parking duration from a mobile device of a user based on a dynamic global position location of the mobile device. (Claim 8)(Patent 485 teaches a digital computer system being configured to receive a data request representative of an arrival time and occupancy parking duration from a mobile device of a user based on a dynamic global position location of the mobile device)
to receive data representative of the dynamic global position location and responsive to the data request. (Claim 8)(Patent 485 teaches to receive data representative of the dynamic global position location and responsive to the data request) 
the digital computer system being configured to determine available parking sectors within a predetermined geographic radius based on the dynamic global position location of the mobile device, including the global positioning identifiers of the parking garages. (Claim 8)(Patent 485 teaches the digital computer system being configured to determine available parking sectors within a predetermined geographic radius based on the dynamic global position location of the mobile device, including the global positioning identifiers of the parking garages) 
direct vehicles to a particular parking sector based on said anticipated departure time, including the predetermined geographic radius. (Claim 8)(Patent 485 teaches direct vehicles to a particular parking sector based on said anticipated departure time, including the predetermined geographic radius) 

	Regarding Claim 9, Patent 485, teaches wherein the digital computer system is configured to transmit dt afro ma detector, the detector being configured to identify vehicles entering or leaving a parking garage associated with a selected parking sector. (Claim 2)( Patent 485 teaches the digital computer system is configured to transmit data from a detector, the detector being configured to identify vehicles entering or leaving a parking garage associated with a selected parking sector)

Claim(s) 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-9 of U.S. Patent No. US 11,222,370 B2 (hereinafter Patent 370). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
	Regarding Claim 1, Patent 370, teaches a parking management system comprising: 
a database in communication with a digital communication network. (Claim 1)(Patent 370 teaches a database in communication with a digital communication network)
the database configured to receive and store occupancy data associated with a plurality of parking sectors being associated with a plurality of parking garages having a different global positioning identifier from each other. (Claim 1)(Patent 370 teaches a database configured to receive and store occupancy data associated with a plurality of parking sectors, each parking sector containing a plurality of parking spaces, the parking sectors being associated with a plurality of parking garages having a different global positioning identifier from each other) 
a digital computer system in data communications with the database. (Claim 1)(Patent 370 teaches a digital computer system in data communications with the database) 
the digital computer system being configured to dynamically track an occupancy level of each of said parking sectors based on the occupancy data and an anticipated departure time of vehicles occupying said parking spaces. (Claim 1)(Patent 370 teaches the digital computer system being configured to dynamically track an occupancy data and an anticipated departure time of vehicles occupying said parking spaces) 
said digital computer system being configured to receive a data request representative of an arrival time and occupancy parking duration from a mobile device of a user based on a dynamic global position location of the mobile device. (Claim 1)(Patent 370 teaches a digital computer system being configured to receive a data request representative of an arrival time and occupancy parking duration from a mobile device of a user based on a dynamic global position location of the mobile device)
to receive data representative of the dynamic global position location and responsive to the data request. (Claim 1)(Patent 370 teaches to receive data representative of the dynamic global position location and responsive to the data request) 
the digital computer system being configured to determine available parking sectors within a predetermined geographic radius based on the dynamic global position location of the mobile device, including the global positioning identifiers of the parking garages. (Claim 1)(Patent 370 teaches the digital computer system being configured to determine available parking sectors within a predetermined geographic radius based on the dynamic global position location of the mobile device, including the global positioning identifiers of the parking garages) 
direct vehicles to a particular parking sector based on said anticipated departure time, including the predetermined geographic radius. (Claim 1)(Patent 370 teaches direct vehicles to a particular parking sector based on said anticipated departure time, including the predetermined geographic radius) 

	Regarding Claim 2, Patent 370, teaches wherein the digital computer system is configured to transmit data from a detector, the detector being configured to identify vehicles entering or leaving a parking garage associated with a selected parking sector. (Claim 2)(Patent 370 teaches the digital computer system is configured to transmit data from a detector, the detector being configured to identify vehicles entering or leaving a parking garage associated with a selected parking sector)

	Regarding Claim 3, Patent 370, teaches wherein the detector is a beacon device configured to transmit a data package to the mobile device of the user, the data packet including the global positioning identifier of the parking garage proximate to the mobile device, the digital computer system being further configured to transmit a data prompt, via the beacon device, to the mobile device to initiate a check-in sequence. (Claim 3)(Patent 370 teaches the detector is a beacon device configured to transmit a data packet to the mobile device of the user, the data packet including the global positioning identifier of the parking garage proximate to the mobile device, the digital computer system being further configured to transmit a data prompt, via the beacon device, to the mobile device to initiate a check-in sequence) 
	Regarding Claim 4, Patent 370, teaches wherein the digital computer system is configured to capture and store an identifier for the identified vehicle and transmit the identifier to the database and the database including a plurality of records of stored vehicle information. (Claim 4)(Patent 370 teaches the digital computer system is configured to capture and store an identifier for the identified vehicle and transmit the identifier to the database and the database including a plurality of records of stored vehicle information) 

	Regarding Claim 5, Patent 370, teaches wherein the digital computer system is configured, upon initiation of the check-in sequence, stored vehicle information associated with the identified vehicle is retrieved and transmitted to a network server. (Claim 5)(Patent 370 teaches the digital computer system is configured, upon initiation of check-in sequence, stored vehicle information associated with the identified vehicle is retrieved and transmitted to a network server) 

	Regarding Claim 6, Patent 370, teaches wherein the digital computer system is further configured to estimate a cost of stay for the identified vehicle, the estimate based on consideration of multiple parking rates and rate rules including an applicable coupon rate or rule for the identified vehicle, based on an at least one of an estimated parking arrival time, departure time, car type, and demand-based rate rule of a garage and 
communicate the lowest applicable rate for the vehicle. (Claim 6)(Patent 370 teaches the digital computer system is further configured to estimate a cost of stay for the identified vehicle, the estimate based on consideration of multiple parking rates and rate rules including an applicable coupon rate or rule for the identified vehicle, based on an at least one of an estimated parking arrival time, departure time, car type, and demand-based rate rule of a garage and communicate the lowest applicable rate for the vehicle) 

	Regarding Claim 7, Patent 370, teaches wherein while the vehicle is parked in the garage, the digital computer system is configured to transmit to the mobile device of the user, in real-time, a current cost of parking and upcoming rate changes for an estimated vehicle parking time, and transmits the lowest applicable rate for the estimated vehicle parking time. (Claim 7)(Patent 370 teaches wherein while the vehicle is parked in the garage, the digital computer system is configured to transmit to the mobile device of the user, in real-time, a current cost of parking and upcoming rate changes for an estimated vehicle parking time, and further transmits the lowest applicable rate for the estimated vehicle parking time) 

	Regarding Claim 8, Patent 370, teaches a parking management system, comprising: 
a database in communication with a digital communication network. (Claim 8)(Patent 370 teaches a database in communication with a digital communication network)
the database configured to receive and store occupancy data associated with a plurality of parking sectors being associated with a plurality of parking garages having a different global positioning identifier from each other. (Claim 8)(Patent 370 teaches a database configured to receive and store occupancy data associated with a plurality of parking sectors, each parking sector containing a plurality of parking spaces, the parking sectors being associated with a plurality of parking garages having a different global positioning identifier from each other) 
a digital computer system in data communications with the database. (Claim 8)(Patent 370 teaches a digital computer system in data communications with the database) 
the digital computer system being configured to dynamically track an occupancy level of each of said parking sectors based on the occupancy data and an anticipated departure time of vehicles occupying said parking spaces. (Claim 8)(Patent 370 teaches the digital computer system being configured to dynamically track an occupancy data and an anticipated departure time of vehicles occupying said parking spaces) 
said digital computer system being configured to receive a data request representative of an arrival time and occupancy parking duration from a mobile device of a user based on a dynamic global position location of the mobile device. (Claim 8)(Patent 370 teaches a digital computer system being configured to receive a data request representative of an arrival time and occupancy parking duration from a mobile device of a user based on a dynamic global position location of the mobile device)
to receive data representative of the dynamic global position location and responsive to the data request. (Claim 8)(Patent 370 teaches to receive data representative of the dynamic global position location and responsive to the data request) 
the digital computer system being configured to determine available parking sectors within a predetermined geographic radius based on the dynamic global position location of the mobile device, including the global positioning identifiers of the parking garages. (Claim 8)(Patent 370 teaches the digital computer system being configured to determine available parking sectors within a predetermined geographic radius based on the dynamic global position location of the mobile device, including the global positioning identifiers of the parking garages) 
direct vehicles to a particular parking sector based on said anticipated departure time, including the predetermined geographic radius. (Claim 8)(Patent 370 teaches direct vehicles to a particular parking sector based on said anticipated departure time, including the predetermined geographic radius) 

	Regarding Claim 9, Patent 370, teaches wherein the digital computer system is configured to transmit dt afro ma detector, the detector being configured to identify vehicles entering or leaving a parking garage associated with a selected parking sector. (Claim 9)( Patent 370 teaches the digital computer system is configured to transmit data from a detector, the detector being configured to identify vehicles entering or leaving a parking garage associated with a selected parking sector)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“digital computer system configured to…,” in Claim(s) 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, for purposes of the analysis the examiner has interpreted the digital computer system as an application on the mobile device, see below rejection.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1 and 8 recites an entity that is able
to receive and store parking information, which the entity will track the parking information and anticipated departure times of vehicles in a parking space. The entity will then determine available parking spaces within the location of the user and direct the user to the parking space based on the anticipated departure times of other vehicles from the parking spaces. Independent 1 and 8 as a whole recites limitation(s) that are directed to the abstract idea(s) of certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (e.g., including social activities and/or following rules or instructions).
Independent Claim(s) 1 and 8 recite “receive and store occupancy data associated with a plurality of parking sectors being associated with a plurality of parking garages having a different global positioning identifier form each other,” “dynamically track an occupancy level of each of said parking sectors based on the occupancy data and an anticipated departure time of vehicles occupying said parking spaces,” “receive a data request representative of an arrival time and occupancy parking duration,” and “determine global position location, including the global positioning identifiers of the parking garages,” step(s)/function(s) are merely certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (e.g., including social activities and/or following rules or instructions). For instance, in this case, Independent Claim(s) 1 and 8, are similar to
an entity that is able to track parking information, which the entity will then determine available parking spaces and then direct the user to the parking space. The mere recitation of generic computer components (Claim 1: a database, a digital communication network, a digital computer system, and a mobile device; and Claim 8: a parking management system, a database, a digital communication network, a database, and a mobile device)  do not take the claims out of the enumerated
grouping certain methods of organizing human activity. Therefore, Independent Claim(s) 1 and 8 recites the above abstract idea(s).

	Step 2A Prong 2: This judicial exception is not integrated into a practical
application because the claims as a whole describes how to generally “apply,” the
concept(s) of “receiving,” “storing,” “tracking,” receiving,” and “determining,” parking information, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: a database, a digital communication network, a digital computer system, and a mobile device; and Claim 8: a parking management system, a database, a digital communication network, a database, and a mobile device). Examiner, notes that the database, digital communication network, digital computer system, mobile device, and parking management system, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv., the court has held that certain additional elements are not integrated into a practical application or provide significantly more when the additional elements merely use a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) thus they do no more than merely invoke computers or machinery as a tool to perform an existing process, which, amounts to no more than “applying,” the judicial exception. Here, the above additional elements are not integrated into a practical application or provide significantly more when they are merely receiving, storing, tracking, receiving, and determining, parking information which is no more than merely invoking computers or machinery as a tool to perform an existing process (e.g., receiving parking information and determining parking availability information) thus merely “applying,” the judicial exception. Examiner, further, notes that the “vehicle,” directing, indicates a “field-of- use,” within
the technological environment of providing instructions to the vehicle to go to a particular parking space for parking. As currently claimed, there is no improvement to the functioning of the vehicle, and the instructions sent are similar to those that would be sent by an vehicle specifying where to park. Furthermore, like in Affinity Labs v. DirecTv, the additional elements generally link directing the vehicle to a parking space does no more than merely confine the use of the abstract idea of parking a vehicle thus failing to add an inventive concept to the claims. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not practical application(s) of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe a field-of-use, generally linking, and how to generally “apply it,” to the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.

	Claim(s) 4 and 6-7: The various metrics of Dependent Claim(s) 4 and 6-7 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim 1 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim(s) 2 and 9: The additional limitation of “transmitting,” and “identifying,” are further directed to a certain method of organizing human activity, as described in Claim(s) 1 and 8. The detector and digital computer system are recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “transmit data,” and “identify vehicles entering or leaving a parking garage associated with a selected parking sector,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Also, see a commonplace business method or mathematical algorithm  being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); MPEP 2106.05(f). Therefore, for the reasons described above with respect to Claim(s) 2 and 9 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 3: The additional limitation of “transmitting,” and “transmitting,” are further directed to a certain method of organizing human activity, as described in Claim 1. The detector, beacon device, mobile device, and the digital computer system are recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “transmit a data packet,” “the data packet including the global positioning identifier of the parking garage,” and “transmit a data prompt to initiate a check-in sequence,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Also, see a commonplace business method or mathematical algorithm  being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); MPEP 2106.05(f). Therefore, for the reasons described above with respect to Claim 3 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 5: The additional limitation of “initiation,” “storing,” “retrieving,” and “transmitting,” are further directed to a certain method of organizing human activity, as described in Claim 1. The digital computer system and network server are recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “upon initiation of the check-in sequence, stored vehicle information associated with the identified vehicle is retrieved,” and “transmitted,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Also, see a commonplace business method or mathematical algorithm  being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); MPEP 2106.05(f). Therefore, for the reasons described above with respect to Claim 5 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 2-7 and 9 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), field-of- use, and generally linking, which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-9 are not patent eligible

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al. (US 2015/0066545) in view of Baughman et al. (US 2012/0130872).
	Regarding Claim 1, Kotecha et al., teaches a parking management system, comprising: 
a database in communication with a digital communication network. (Paragraph(s) 0019-0020)(Kotecha et al. teaches a parking management server that is in communication with a database, which the database is able to store and maintain the location and availability of parking spots. Kotecha et al., further, teaches that the parking management server is in communication with the user devices and parking managers via a mobile communication network (i.e., digital communication network))
the database configured to receive and store occupancy data associated with a plurality of parking sectors being associated with a plurality of parking garages having a different global positioning identifier from each other. (Paragraph(s) 0018-0019, 0029-0030, and 0053); and (Fig. 4)(Kotecha et al. teaches a database that stores and maintains the location and availability of parking spots. The database receives parking spot (i.e., parking sectors) information from the parking management server, which the information will be updated in the database using the received parking spot information. Kotecha et al., further, teaches that each garage has its own parking manager, which the garages have multiple parking spot(s) and those parking spaces are identified by their own unique identifier. The unique identifier(s) are associated with the location and availability information for the parking spot (i.e., plurality of parking garages having a different global positioning identifier from each other). Kotecha et al., also, teaches that the parking spot(s) will be associated with their own unique ID along with the parking manager ID for the parking spots which the manager ID’s are associated with different parking garages at different locations, see Fig. 4) 
a digital computer system in data communications with the database. (Paragraph(s) 0019 and 0030)(Kotecha teaches that the parking management server is in communication with the database by providing parking data to the database and to the users mobile device, via the device application (i.e., digital computer system) through the available mobile networks)
the digital computer system being configured to dynamically track an occupancy level of each of said parking sectors based on the occupancy data and an anticipated departure time of vehicles occupying said parking spaces. (Paragraph(s) 0019 and 0029-0030)(Kotecha et al. teaches that each parking spot has a parking manager associated with it. The availability of each parking spot is determined based on information provided by the parking manager to the parking management server (i.e., dynamically track). Kotecha et al., further, teaches that the parking managers will provide the parking management server with information, such as when a driver enters a parking garage or lot associated with the parking manager or pays for parking at a parking meter or muni-meter associated with the parking manager (i.e., occupancy data) and  if a parking spot is currently occupied (e.g., information indicating that the parking spot will remain occupied for the period of time paid-for by the user)(i.e., anticipated departure time of vehicles occupying said parking space). Examiner, further, notes that the availability information for each parking spot is continuously updated by the parking management server based on information received from the parking manager associated with the parking spot))
said digital computer system being configured to receive a data request representative of an arrival time and occupancy parking duration from a mobile device of a user based on a dynamic global position location of the mobile device. (Paragraph(s) 0014, 0031, and 0043)(Kotecha et al. teaches that a user can request can include location and a time for parking. The user request can include a start time (i.e., arrival time) and an end time for the parking spot (i.e., occupancy parking duration). Kotecha et al., also, teaches the user request includes a current location of the user’s device (i.e., dynamic global position location), which the parking management server can use the current location of the mobile device to adjust the user’s start time for the parking period based on the estimated time of travel of the user, which the parking management server will receive the information via an application running on a user’s device)
to receive data representative of the dynamic global position location and responsive to the data request. (Paragraph 0014 and 0043)(Kotecha et al. teaches a parking request generated and transmitted by the application on the user device (i.e., responsive to the data request) includes a requested location and a requested time for a parking spot. Kotecha et al., further, teaches the parking request can also include the current location of the users device (i.e., dynamic global position location). Kotecha et al., also, teaches upon the system receiving the user parking request information then the system will estimate a time required to travel from the current location of the user to the parking spot, which the information will be used to help estimate a start time for the uses’ parking request)
the digital computer system being configured to determine available parking sectors within a predetermined geographic radiuslocations and availability information for the parking lot associated with the identifier for a parking garage manager (i.e., including the global positioning identifiers of the parking garages), which the parking management server receives parking spot information each having different street address. The parking management server will then provide the users device, via the application, available parking spots located within the vicinity of the requested location at the requested time)
direct vehicles to a particular parking sector based on said anticipated departure time, 
	With respect to the above limitations: Kotecha et al. teaches a parking management server that is able to receive parking information from parking managers, which the parking managers are associated with parking garages. Kotecha et al., also, teaches that the parking management server is able to receive the current location of the user’s device to parking spot(s). The system will then guide the user’s vehicle, via a vehicle guidance device, to a parking location. However, Kotecha et al., doesn’t explicitly teach determining available parking sectors within a predetermined geographic radius based on a user’s mobile device and guiding the user to the parking space based on the predetermined geographic radius.  
	But, Baughman et al. in the analogous art of parking management, teaches 
predetermined geographic radius based on the dynamic global position location of the mobile device. (Paragraph(s) 0087-0089 and 0090)(Baughman et al. teaches that a user can make a request for a parking space using a mobile computing device that will transmit the users’ current location, via GPS, to the system. The system will then receive the request and determine available parking spots within a radius of the user’s current location. The system will then provide the location of the parking facility on a map to the user)
direct vehicles to a particular parking sector based on, including the predetermined geographic radius. (Paragraph 0090)(Baughman et al. teaches that the map provided to the user will include a list of available parking spaces within a radius of the user’s current location. Baughman et al., also, teaches the available parking spaces will be displayed on the users electronic map, along with the user’s current location, which driving directions from the user location to the parking spot will be presented on the user’s GUI)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of monitoring parking information, which, will be used to provide available parking spots and turn-by-turn directions to a user of Kotecha et al., by incorporating the teachings of a determining the radius of a user mobile device from a parking space and providing directions to the user of the parking spot of Baughman et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help a user reserve a parking spot prior to arriving at the location of the parking spot. (Baughman et al.: Paragraph 0015)

	Regarding Claim 8, Kotecha et al./Baughman et al., teaches a parking management system:
a database in communication with a digital communication network. (See, relevant rejection of Claim 1(a))
the database configured to receive and store occupancy data associated with a plurality of parking sectors being associated with a plurality of parking garages having a different global positioning identifier from each other.  (See, relevant rejection of Claim 1(b))
a digital computer system in data communications with the database. (See, relevant rejection of Claim 1(c))
the digital computer system being configured to dynamically track an occupancy level of each of said parking sectors based on the occupancy data and an anticipated departure time of vehicles occupying said parking spaces. (See, relevant rejection of Claim 1(d))
said digital computer system being configured to receive a data request representative of an arrival time and occupancy parking duration from a mobile device of a user based on a dynamic global position location of the mobile device. (See, relevant rejection of Claim 1(e))
to receive data representative of the dynamic global position location and responsive to the data request. (See, relevant rejection of Claim 1(f))
the digital computer system being configured to determine available parking sectors within a predetermined geographic radius based on the dynamic global position location of the mobile device, including the global positioning identifiers of the parking garages. (See, relevant rejection of Claim 1(g))
direct vehicles to a particular parking sector based on said anticipated departure time, including the predetermined geographic radius. (See, relevant rejection of Claim 1(h))

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al. (US 2015/0066545) in view of Baughman et al. (US 2012/0130872) and further in view of Eramian et al. (US 2016/0189324).
Regarding Claim 2, Kotecha et al./Baughman et al., teaches all the limitations as applied to Claim 1.
However, Kotecha et al., doesn’t explicitly teach 
wherein the digital computer system is configured to transmit data from a detector.
the detector to being configured to identify vehicles entering or leaving a parking garage associated with a selected parking sector. 
	But, Baughman et al. in the analogous art of parking management, teaches the detector to being configured to identify vehicles entering or leaving a parking garage associated with a selected parking sector. (Paragraph(s) 0061 and 0063)(Baughman et al. teaches a sensor or other device (i.e., detector) that is associated with a parking space and/or parking garage or lot. Baughman et al., further, teaches that a parking garage or parking lot can be provided with a reader at the entrance point and the exit point, which a parking manager is able to determine the actual time the vehicle was in the garage or lot (i.e., vehicles entering a parking garage). Baughman et al., also, teaches that the system can use sensors associated with parking spaces that can determine when a vehicle enters and leaves the parking spaces)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining the number of cars that enter or exit a parking lot or parking garage of Kotecha et al., by incorporating the teachings of a parking garage or lot that use sensors and/or other devices that are used to determine when a vehicle enters and exits a parking garage or lot of Baughman et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help detect unauthorized use of a vehicle by determining when a vehicle has left a parking spot. (Baughman et al.: Paragraph 0061)
	With respect to the above limitations: while Baughman et al. teaches using a sensor or other device that is able to determine a vehicle entering or leaving a parking space and/or parking garage or lot. However, Kotecha et al. and Baughman et al., do not explicitly teach the system to transmit data from a detector.
	But, Eramian et al. in the analogous art of parking, teaches wherein the digital computer system is configured to transmit data from a detector.  (Paragraph(s) 0020, 0058-0059, 0078, and 0080)(Eramian et al. teaches wireless beacons (i.e., detector) and parking provider server (i.e., digital computer system) are in communication over a network. Eramian et al. further, teaches that the parking provider server includes a parking guidance application, which the parking guidance application is able to collect information from the wireless beacons (i.e., detector) at a parking location, which the parking guidance application will be used to determine available spaces. The parking guidance application will then send all of the parking information for a parking location to a display device of a user (i.e., digital computer system transmit data from a detector))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining the number of cars that enter or exit a parking lot or parking garage of Kotecha et al. and a parking garage or lot that use sensors and/or other devices that are used to determine when a vehicle enters and exits a parking garage or lot of Baughman et al., by incorporating the teachings of a parking provider server that is able to receive parking information from wireless beacons associated with a parking location, which the parking provider server is able to provide available parking spaces to a user display device of Eramian et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to easily help users navigate to available parking spaces. (Eramian et al.: Paragraph 0002)

	Regarding Claim 9, Kotecha et al./Baughman et al./Eramian et al., teaches all the limitations as applied to Claim 8 and 
wherein the digital computer system is configured to transmit dt afro ma detector. (See, relevant rejection(s) of Claim(s) 2(a) and 8)
the detector being configured to identify vehicles entering or leaving a parking garage associated with a selected parking sector. (See, relevant rejection(s) of Claim(s) 2(b) and 8)

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al. (US 2015/0066545) in view of Baughman et al. (US 2012/0130872) and further in view of Eramian et al. (US 2016/0189324) and further in view of Mendelson (US 9,602,193 B1)
Regarding Claim 3, Kotecha et al./Baughman et al./Eramian et al., teaches all the limitations as applied to Claim 2. 
However, Kotecha et al./Baughman et al., do not explicitly teach 
wherein the detector is a beacon device configured to transmit a data package to the mobile device of the user.
the data packet including the global positioning identifier of the parking garage proximate to the mobile device.
the digital computer system being further configured to transmit a data prompt, via the beacon device, to the mobile device to initiate a check-in sequence. 
	But, Eramian et al. in the analogous art of parking, teaches 
wherein the detector is a beacon device configured to transmit a data package to the mobile device of the user.  (Paragraph 0015)(Eramian et al. teaches a wireless beacon (i.e., detector is a  beacon device),which the wireless beacon is able to connect to a user’s mobile device. The wireless beacon will then broadcast an identifier (i.e., data package) to the user’s device)
the data packet including the identifier of the parking garage proximate to the mobile device.  (Paragraph(s) 0012-0013 and 0015)(Eramian et al. teaches wireless beacons that are set up at a parking lot and/or parking garage location. Eramian et al., further, teaches that the wireless beacon(s) may connect to a user’s device when the user’s device is in proximity to the wireless beacon(s). Eramian et al., also, teaches that once the user’s device is in proximity the wireless beacon will broadcast an identifier (i.e., data packet including the identifier of the parking garage) to the user’s device. Examiner, respectfully, notes that the wireless beacons are associated with the parking garages and/or parking lots)
the digital computer system being further configured to transmit a data prompt, via the beacon device, to the mobile device to initiate a check-in sequence. (Paragraph(s) 0014-0015 and 0024)(Eramian et al. teaches as the user enters the parking location the users’ device will receive an identifier, which will be used for checking-in. Eramian et al., further, teaches that the user device can connect to the wireless beacon and/or a parking provider server, which the user device will then be able to initiate a check-in process by providing the parking provider server with the identifier for the user and/or device. Examiner, respectfully, notes that the check-in can be completed automatically when the user’s device is in range of the beacon or may be completed after prompting the user to check-in when the user’s deice is in range of the beacon (i.e., transmit a data prompt))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining the number of cars that enter or exit a parking lot or parking garage of Kotecha et al. and a parking garage or lot that use sensors and/or other devices that are used to determine when a vehicle enters and exits a parking garage or lot of Baughman et al., by incorporating the teachings of detecting an approaching users’ mobile device, which the users’ mobile device will be able to initiate a check-in process with a parking server of Eramian et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to easily help users navigate to available parking spaces. (Eramian et al.: Paragraph 0002)
	With respect to the above limitations: while Eramian et al. teaches as a user’s mobile device approaches the proximity of a parking space then an identifier will be provided to the users’ mobile for checking-in with the parking provider server. However, Kotecha et al., Baughman et al., and Eramian et al., do not explicitly teach a data packet that includes a global positioning identifier. 
	But, Mendelson in the analogous art of beacons located in a parking area to transmit location identification of the structure, teaches data packet including the global positioning identifier. (Column 6, Lines 4-27); and (Column 36 , Lines 61-63)(Mendelson teaches small RF tags/beacons that are installed in each place designated as Point of Interest such as street or garage parking. The tags/beacons can be RFID, Bluetooth, or Wi-Fi, which the tags/beacon will broadcast a unique ID that identifies the location and/or the address (i.e., global positioning identifier), and type of facility. Mendelson, also, teaches that the tag/beacon will broadcast this information to a mobile phone application navigator. Examiner, respectfully, notes that the beacon can broadcast RF signals that include position coordinates (e.g., latitude and longitude), which will be detected by a mobile device, see Column 36, Lines 61-63) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining the number of cars that enter or exit a parking lot or parking garage of Kotecha et al., a parking garage or lot that use sensors and/or other devices that are used to determine when a vehicle enters and exits a parking garage or lot of Baughman et al., and detecting an approaching users’ mobile device, which the users’ mobile device will be able to initiate a check-in process with a parking server of Eramian et al., by incorporating the teachings of providing an RF signal to a mobile device, which the mobile device will receive the beacon ID that includes the parking location and address information of Mendelson, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help a user accurately identify points of interest around the user. (Mendelson: Column 16, Lines 60-67)
	
	Regarding Claim 4, Kotecha et al./ Baughman et al./Eramian et al./Mendelson, teaches all the limitations as applied to Claim 3.
	However, Kotecha et al./Baughman et al., doesn’t explicitly teach 
wherein the digital computer system is configured to capture and store an identifier for the identified vehicle.
transmit the identifier to the database and the database including a plurality of records of stored vehicle information. 
	But, Eramian et al. in the analogous art of parking, teaches 
wherein the digital computer system is configured to capture and store an identifier for the identified vehicle. (Paragraph 0026)(Eramian et al. teaches that the user device can transmit to the wireless beacon a user identifier. This identifier will include vehicle and vehicle occupant information (i.e., identifier for the identified vehicle)) 
transmit the identifier to the database and the database including a plurality of records of stored vehicle information. (Paragraph 0064)(Eramian teaches that the parking provider server includes a database that includes information used to determine parking guidance and provide parking services to the user. Eramian et al., further, teaches an identifier for the user is transmitted to the parking provider, which can include the check-in information that consist of the identifier. The parking provider server will store the identifier in the database for associating a parking space with the identifier) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining the number of cars that enter or exit a parking lot or parking garage of Kotecha et al. and a parking garage or lot that use sensors and/or other devices that are used to determine when a vehicle enters and exits a parking garage or lot of Baughman et al., by incorporating the teachings of a user providing a check-in identifier to a parking server that includes vehicle information, which the identifier will be stored in the parking server database of Eramian et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to easily help users navigate to available parking spaces. (Eramian et al.: Paragraph 0002)

	Regarding Claim 5, Kotecha et al./ Baughman et al./Eramian et al./Mendelson, teaches all the limitations as applied to Claim 4.
	However, Kotecha et al./Baughman et al., do not explicitly teach 
wherein the digital computer system is configured, upon initiation of the check-in sequence, stored vehicle information associated with the identified vehicle is retrieved.
transmitted to a network server. 
	But, Eramian et al. in the analogous art of parking, teaches 
wherein the digital computer system is configured, upon initiation of the check-in sequence, stored vehicle information associated with the identified vehicle is retrieved. (Paragraph 0026 and 0064)(Eramian et al. teaches that the user device can transmit to the wireless beacon a user identifier. This identifier will include vehicle and vehicle occupant information (i.e., vehicle information). Eramian et al., also, teaches that the parking provider server includes a database that includes information used to determine parking guidance and provide parking services to the user. Eramian et al., further, teaches an identifier for the user is transmitted to the parking provider, which can include the check-in information and the check-in information consist of the identifier. The parking provider server will store the identifier in the database for associating a parking space with the identifier)  
transmitted to a network server.  (Paragraph(s) 0028 and 0064)(Eramian et al. teaches information about the user and vehicle user can be transmitted to the parking provider server during the connection/check-in process by the check-in application)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining the number of cars that enter or exit a parking lot or parking garage of Kotecha et al. and a parking garage or lot that use sensors and/or other devices that are used to determine when a vehicle enters and exits a parking garage or lot of Baughman et al., by incorporating the teachings of a user providing a check-in identifier that includes vehicle information to a parking server of Eramian et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to easily help users navigate to available parking spaces. (Eramian et al.: Paragraph 0002)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al. (US 2015/0066545) in view of Baughman et al. (US 2012/0130872) and Eramian et al. (US 2016/0189324), as applied to Claim 2,  and further in view of Wang (CN 103886775 A).
Regarding Claim 6, Kotecha et al./Baughman et al./Eramian et al., teaches all the limitations as applied to Claim 2.
	However, Kotecha et al., does not explicitly teach 
wherein the digital computer system is further configured to estimate a cost of stay for the identified vehicle.
the estimate based on consideration of multiple parking rates and rate rules including an applicable coupon rate or rule for the identified vehicle, based on an at least one of an estimated parking arrival time, departure time, car type, and demand-based rate rule of a garage and 
communicate the lowest applicable rate for the vehicle. 
	But, Baughman et al. in the analogous art of parking management, teaches
wherein the digital computer system is further configured to estimate a cost of stay for the identified vehicle.  (Paragraph(s) 0073 and 0081)(teaches the system can determine the current price (i.e., estimate a cost) for at least one parking spot at the parking location where the user initiates a parking event)
the estimate based on consideration of multiple parking rates and rate rules including an applicable coupon rate or rule for the identified vehicle, based on an at least one of an estimated parking arrival time, departure time, car type, and demand-based rate rule of a garage. (Paragraph(s) 0073-0074, 0075, 0078-0079)(Baughman et al. teaches that the system can use at least one of the factors to determine the parking price for a vehicle. The system can determine the current price for the parking space based on the make and model of the vehicle parking (i.e., rule for the identified vehicle based on car type) and/or based on discounted promotions or subsidies (i.e., coupon rate). also, teaches that the system can determine the parking price based on the time of day or historical parking data for the parking space (i.e., demand-based rate rule of a garage). Examiner, respectfully, notes that based on BRI and applicants specification paragraph 37, which recites “demand-based pricing may be adjusted by quantifying real-time garage availability and historical garage demand patterns… historical price and demand information is analyzed and matched to future periods of time based on common elements, such as days of week, time of day, recurring events, or any other suitable elements, for a specific garage or group of like garages…,” thus the system using the time of day or historical parking data for determining parking prices reads on the above imitation of “demand-based rate rule of a garage.”)
communicate the rate for the vehicle. (Paragraph(s) 0082 and 0084)(Baughman et al. teaches that the system will determine the current parking rate for more than one parking spot in the location so that the user initiating the parking may be provided with a choice of parking spots and respective parking rates. The system will transmit the one or more determined parking rates for one or more parking spots to the parking location computing device, which will then be provided to the user for selection)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining the number of cars that enter or exit a parking lot or parking garage of Kotecha et al., by incorporating the teachings of determining parking prices by using discounts, the make and model of the parking users vehicle, and the time of parking, which the parking rates will be provided to the user of Baughman et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help detect unauthorized use of a vehicle by determining when a vehicle has left a parking spot. (Baughman et al.: Paragraph 0061)
	With respect to the above limitations: while Baughman et al. teaches a system that is able to determine a parking price for a user initiating parking by using discounts, make and model of the users car, and the time of parking and/or historical parking data, which the parking information will be provided to the user. However, Kotecha et al./Baughman et al./ Eramian et al., do not explicitly teach providing the lowest parking rates to a user. 
	But, Wang in the analogous art of parking, teaches communicate the lowest applicable rate. (Page 6, “The user also needs to enter the pre-arrival time and the pre-use time when making an appointment….”)(Wang teaches a parking user can select the “lowest cost,” parking lot then the server will calculate the cost of each parking lot around the destination based on the users’ pre-arrival time and pre-use time. The server will then sort and find the parking lot with the lowest cost and provide that parking lot to the user)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining the number of cars that enter or exit a parking lot or parking garage of Kotecha et al., determining parking prices by using discounts, the make and model of the parking users vehicle, and the time of parking, which the parking rates will be provided to the user of Baughman et al., and a user providing a check-in identifier that includes vehicle information to a parking server of Eramian et al., by incorporating the teachings of providing the lowest cost parking lot to the user of Wang, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help a person who cannot find a parking space to find a parking space that meets the user needs such as finding the lowest cost parking. (Wang: Page 3, “The invention enables a person who cannot find a parking space…,”)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al. (US 2015/0066545) in view of Baughman et al. (US 2012/0130872) and Eramian et al. (US 2016/0189324) and Wang (CN 103886775 A), as applied to Claim 6, and further in view of Marcus et al. (US 2006/0212344 A1).
	Regarding Claim 7, Kotecha et al./Baughman et al./Eramian et al./Wang, teaches all the limitations as applied to Claim 6. 
	However, Kotecha et al.., do not explicitly teach 
wherein while the vehicle is parked in the garage, the digital computer system is configured to transmit to the mobile device of the user, in real-time, a current cost of parking and upcoming rate changes for an estimated vehicle parking time.
transmits the lowest applicable rate for the estimated vehicle parking time. 
	But, Baughman et al. in analogous art of parking management, 
wherein while the vehicle is parked in the garage, the digital computer system is configured to transmit to the mobile device of the user, a current cost of parking. (Paragraph(s) 0052-0053)(Baughman et al. teaches a user is initiating parking at a garage/lot and while the user is specifying their parking duration then the system can inform the user with the rates and restrictions for parking at the present location (e.g., parking garage and/or parking lot). The user will be presented  with the parking rates concurrently with specifying the parking duration limits)
transmits the rate for the estimated vehicle parking time. (Paragraph(s) 0053 and 0084)(Baughman et al. teaches the parking rates will be presented to the user based on the user specifying the time duration of their parking request)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining the number of cars that enter or exit a parking lot or parking garage of Kotecha et al., by incorporating the teachings of determining parking prices, which the system will inform the user of the rates of the parking space of Baughman et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help detect unauthorized use of a vehicle by determining when a vehicle has left a parking spot. (Baughman et al.: Paragraph 0061)
	With respect to the above limitations: while Baughman et al. teaches a system that is able to determining a parking price for a user initiating parking by using discounts, make and model of the users car, and the time of parking and/or historical parking data, which the parking information will be provided to the user. However, Kotecha et al./Baughman et al./ Eramian et al., do not explicitly teach providing the lowest parking rates to a user and that the change of parking rates will be provided to the user.
	But, Wang in the analogous art of parking, teaches transmits the lowest applicable rate. (Page 6, “The user also needs to enter the pre-arrival time and the pre-use time when making an appointment….”)(Wang teaches a parking user can select the “lowest cost,” parking lot then the server will calculate the cost of each parking lot around the destination based on the users’ pre-arrival time and pre-use time. The server will then sort and find the parking lot with the lowest cost and provide that parking lot to the user)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining the number of cars that enter or exit a parking lot or parking garage of Kotecha et al., determining parking prices by using discounts, the make and model of the parking users vehicle, and the time of parking, which the parking rates will be provided to the user of Baughman et al., and a user providing a check-in identifier that includes vehicle information to a parking server of Eramian et al., by incorporating the teachings of providing the lowest cost parking lot to the user of Wang, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help a person who cannot find a parking space to find a parking space that meets the user needs such as finding the lowest cost parking. (Wang: Page 3, “The invention enables a person who cannot find a parking space…,”)
	With respect to the above limitations: while Wang teaches providing user with the lowest parking lot price. However, Kotecha et al./Baughman et al./ Eramian et al./Wang, do not explicitly teach providing the lowest parking rates to a user and that the change of parking rates will be provided to the user.
	But, Marcus et al. in the analogous art of parking, teaches in real-time upcoming rate changes for an estimated vehicle parking time (Paragraph(s) 0036 and 0073)(Marcus et al. teaches the system can dynamically determine authorization and ruleset conditions based upon many factors and conditions. The parking prices/rates can be changed automatically and remotely, which the user will be notified of the prices at the time the user parks. The system will automatically and dynamically change prices. Examiner, respectfully, notes that the process can take place in real-time)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining the number of cars that enter or exit a parking lot or parking garage of Kotecha et al., determining parking prices by using discounts, the make and model of the parking users vehicle, and the time of parking, which the parking rates will be provided to the user of Baughman et al., a user providing a check-in identifier that includes vehicle information to a parking server of Eramian et al., and providing the lowest cost parking lot to the user of Wang, by incorporating the teachings of dynamically determining parking prices in real-time, which the system will provide the user with parking prices/rates that can change automatically of Marcus et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to enhance revenues in line with potential parkers willingness to pay. (Marcus: Paragraph 0036)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Todasco et al. (US 2016/0133134 A1). Todasco et al. teaches a system that can determine parking rates for a user at different merchants. Todasco et al., further, teaches that the rates include offering the user incentives or deals on the parking spots. Todasco et al., also,  teaches that the different merchants offer a user different rates. The rates can be based on a free gift, free delivery, and/or coupons. Todasco et al., teaches Merchant A can offer parking to a user for $5 with a 5$ rebate and/or Merchant B can offer father parking for $2 and a coupon for the Merchant B store. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached  on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628